Case 1:19-cr-00057-CKK Document 1 Filed 02/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 3, 2018

~.-)

UNITED STATES OF AMERICA : CRIMINAL NO.
v. z GRAND JURY ORIGINAL
FREDDIE CURTIS, : VIOLATION:
: 18 U.S.C. § 751(a)
Defendant. : (Escape from Custody) j j

M-M Case: 1:19-cr-00057
Assigned To ; Judge Ko||ar-Kote|ly, Colleen

The Grand Jur'y charges that Assign. Date z 2/14/2019
Description: |NDlCTMENT(B)
COUNT ONE

On or about January 15, 2019, within the District of Columbia, FREDDIE CURTIS, did
knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which he
was lawfully confined at the direction of the Attorney General by virtue of a judgment and
commitment of the Superior _Court for the District of Columbia upon conviction for the
commission of Attempted Distribution of Cocaine, in violation of Title 48, District of Columbia.
Code, Sections 904.01 and 904.09.

(Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

A TRUE BILL:

FOREPERSON.

TSSL€' if Ll y

Attorney of the Unite tates in
and for the Distn'ct of Columbia.

